Citation Nr: 0021930	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-45 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an increased (extra-schedular) rating for 
residuals of a closed head injury manifested by headaches, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (extra-schedular) rating for 
pharyngeal neuralgia, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an effective date earlier than January 11, 
1999, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1957 to March 1960.

In July 1994, the Board of Veterans' Appeals (Board) denied 
the veteran's claim for service connection for a psychiatric 
disability.  But that decision did not specifically consider 
the issue of his possible entitlement to service connection 
for PTSD, in particular.

The current appeal arises from January 1994 and October 1995 
rating decisions of the RO that, collectively, granted 
service connection for residuals of a closed head injury with 
post-concussion syndrome and headaches and assigned a 
10 percent evaluation, granted service connection for 
pharyngeal neuralgia and assigned a 10 percent evaluation, 
and denied service connection for a psychiatric disability-
including on a secondary basis.  But in an October 1996 
decision, because it previously had adjudicated the claim for 
service connection for a psychiatric disability (other than 
PTSD), the Board re-characterized this issue as whether there 
was new and material evidence to reopen this claim.  And 
partly because of that, the Board remanded this claim to the 
RO.  Also, after determining the veteran was not entitled to 
higher schedular ratings for the closed head injury with 
headaches and the pharyngeal neuralgia because he was 
receiving the maximum schedular ratings of 10 percent for 
these conditions, the Board remanded these claims to the RO 
for consideration of possibly granting higher ratings on an 
extra-schedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  But in April 1997, the RO determined that 
extra-schedular ratings were not warranted and that there was 
no new and material evidence to reopen the claim for service 
connection for a psychiatric disability.

In April 1998, the Board again remanded the case to the RO.  
And in October 1998 the RO continued to deny the claims.  In 
November 1998, the veteran requested service connection for 
PTSD, in particular.  And the RO denied his claim in December 
1998.  He appealed.

The issue of entitlement to an effective date earlier than 
January 11, 1999, for the TDIU will be addressed in the 
remand portion of this decision, whereas the Board will 
adjudicate the other claims.


FINDINGS OF FACT

1.  The veteran's entire period of active duty in the 
military, from 1957 to 1960, was during peacetime, and he did 
not engage in combat against enemy forces at any time while 
in service.

2.  In July 1994, the Board denied service connection for a 
psychiatric disability.

3.  The evidence that has been received since the Board's 
July 1994 decision is either duplicative of evidence that was 
of record when that decision was issued or does not tend to 
show that the veteran has a psychiatric disorder (other than 
PTSD) that is related to his service in the military, 
including any incident of service; the evidence is not of 
such significance that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disability.

4.  The most persuasive medical evidence of record indicates 
that the veteran does not have PTSD related to an incident of 
service, including injuries that he and others sustained in a 
motor vehicle accident.

5.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the severity of 
the veteran's service-connected closed head injury and the 
associated residuals, including the headaches, or his 
pharyngeal neuralgia; the predominant reason that he is 
disabled and unemployable is due to other conditions.


CONCLUSIONS OF LAW

1.  The July 1994 Board decision denying service connection 
for a psychiatric disability other than PTSD is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (1999).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a psychiatric disability 
other than PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).

4.  The requirements are not met for referral of the claims 
for increased ratings for the residuals, including headaches, 
of the closed head injury and for the pharyngeal neuralgia to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Psychiatric 
Disability Other than PTSD

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  And if a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
after service, it shall be presumed to have been incurred 
during service-unless there is probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
And the U.S. Court of Appeals for Veterans Claims (Court)-
formerly known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999-has held that when aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board's July 1994 decision denied service connection for 
a psychiatric disability other than PTSD.  And a decision of 
the Board is final and binding on the veteran except that he 
may later reopen the claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.160(d), 
20.1100 (1999).  Thus, the dispositive issue here is whether 
new and material evidence has been submitted since the 
Board's July 1994 decision that would permit this claim to be 
reopened.  38 C.F.R. 3.156(a); Evans v. Brown, 9 Vet. App. 
273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the decision in Hodge, the Court discussed the 
relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim was to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the Board's July 1994 
decision consisted of various statements from the veteran-
essentially alleging that he had a psychiatric disorder as a 
result of a jeep accident in service and/or due to a service-
connected disability.  The Board also considered his service 
medical records, as well as records of treatment that he had 
received since service from VA and private doctors.  And 
those records did not show the presence of a psychiatric 
disorder until many years after service, and even after the 
diagnosis there was no indication by competent medical 
opinion that the psychiatric disorder was related to his 
service in the military, including to any incident of service 
such as a motor vehicle accident, or, alternatively, to an 
already service-connected disability.

The evidence submitted since the Board's July 1994 decision 
includes several additional statements from the veteran and 
oral testimony that he gave during his hearing.  But this 
evidence is not new because he merely reiterates contentions 
and arguments that the Board acknowledged and considered 
prior to denying his claim in July 1994.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Furthermore, where, 
as here, resolution of the claim turns on a medical matter, 
unsupported lay assertions, even if new, are not material 
because they cannot causally relate the condition at issue to 
service.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The other evidence submitted since the Board's July 1994 
decision consist of medical records pertaining to additional, 
more recent, treatment the veteran has received from VA and 
private doctors for mental illness.  The Board also received 
records from the Social Security Administration (SSA) 
concerning a claim that he had with that agency.  But 
inasmuch as these records do not show the presence of an 
acquired psychiatric disorder until many years after service, 
which the Board previously acknowledged in its earlier 
decision, they, too, are not new.  And they also are not 
material because they do not otherwise link the psychiatric 
disorder to service, including to any incident of service 
such as a motor vehicle (jeep/truck) accident.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998).

Although the report of a mental status evaluation that the 
veteran underwent in August 1997 at the satellite clinic of 
the VA medical center (VAMC) in Salisbury, North Carolina, 
contains relevant diagnoses of recurrent major depression and 
PTSD, the veteran has a totally separate claim pending on 
appeal for the PTSD that is addressed later in this decision 
and is not yet subject to the requirements for being reopened 
because the determination concerning that claim has not 
become final.  Thus, in that respect, the evidence is not 
relevant (i.e., material) to his claim for service connection 
for a psychiatric disorder other than PTSD.  And to the 
extent that the report of the August 1997 mental status 
evaluation pertains to the recurrent major depression, in 
particular, which is relevant to reopening this claim, this 
evidence still is not material because it does not 
definitively link the depression to his service in the 
military, including to the jeep/truck accident in service.  
See Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Even though there clearly is mention in the report of the 
August 1997 evaluation of the veteran becoming tearful, sad, 
and depressed while discussing that accident in service, he 
also indicated just the same that he had "learned to live 
with it," and the examiner did not definitively state 
whether the diagnosis of depression was actually a residual 
of that accident-as opposed to, for example, the 
precipitating factor in the diagnosis of PTSD.  That is 
particularly noteworthy considering that even the veteran, 
himself, acknowledged during that evaluation that the jeep 
accident in service was the "traumatic event" in the 
military that he believed to be contributing to or causing 
his current mental impairment, and this is the very essence 
of a claim for "post-traumatic" stress disorder (i.e., 
PTSD), and not, on the other hand, for depression.  It is 
also significant that the veteran was being seen primarily 
for complaints of headaches and back pain, prompting an 
additional diagnosis of chronic pain syndrome, and not 
predominantly for reasons pertaining to the status of his 
mental state.  And more importantly, the examiner only 
reported the veteran's statements and reactions to the 
accident in service from what amounted to a narrative 
perspective in the course of evaluating the veteran, as he 
recounted the circumstances surrounding the accident in 
service-which was not, in turn, equivalent or tantamount to 
actually linking the diagnosis of depression to 
that incident.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

Because none of the evidence associated with the claims file 
since the Board's July 1994 decision, when considered either 
alone or in light of the evidence previously of record, tends 
to suggest that the veteran has a psychiatric disorder other 
than PTSD that was either incurred in or aggravated by his 
service in the military, his appeal concerning this claim 
must be denied because the evidence is not both "new and 
material" for the purpose of reopening the claim.  Moreover, 
because the evidence is not both new and material, even under 
the more lenient
2-pronged test discussed in Hodge, as opposed to the 
erroneous 3-pronged test of Manio v. Derwinski, 1 Vet. App. 
140 (1991), the veteran is not prejudiced by the Board 
considering his claim under this revised, correct legal 
standard of Hodge without first remanding the claim to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
And because he has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II.  Service Connection for PTSD

The Board initially notes that this claim is "well 
grounded"-meaning it is at least plausible or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that all evidence pertinent to this claim has been 
appropriately developed and the duty to assist satisfied.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996).

Effective March 7, 1997, the provisions of 38 C.F.R. 
§ 3.304(f) pertaining to claims for service connection for 
PTSD were revised.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) and the accompanying 
regulation, 38 C.F.R. § 3.304(d), which concern combat 
service.  And when, as here, the governing laws and 
regulations change during the pendency of the veteran's 
appeal, the criteria that are "more favorable" to him must 
be applied in the absence of a contrary intent of Congress or 
the Secretary of VA.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the former criteria, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  And if 
the claimed stressor related to combat, service department 
evidence indicating the veteran engaged in combat or that he 
was awarded the Purple Heart Medal, the Combat Infantryman 
Badge (CIB) or a similar combat citation was accepted as 
conclusive evidence of the claimed in-service stressor, 
absent evidence to the contrary.  See 38 C.F.R. § 3.304(f), 
effective prior to March 7, 1997.

The revised regulations are only slightly different in that 
service connection for PTSD now requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (1999); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

Just as previously though, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service-to support a diagnosis of PTSD-will vary depending 
upon whether the veteran engaged in "combat with the 
enemy," as established by recognized military combat 
citations or other official records.  See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  If VA determines that the veteran engaged 
in combat with the enemy and his alleged stressor is combat 
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

In this case, most of the psychiatrists and psychologists who 
have examined the veteran since service have concluded that 
he does not have PTSD-but rather, other, unrelated 
psychiatric disorders (most notably depression/dysthymia and 
a history of alcohol dependence and abuse).  The lone 
exception is the VA doctor who examined him in August 1997 at 
the satellite clinic of the VAMC in Salisbury, North 
Carolina.  But aside from diagnosing PTSD, that doctor also 
suggested, albeit not directly, that the veteran acquired the 
PTSD as a result of the jeep/truck accident in service.  
Apparently, someone other than him who also was in the 
vehicle actually died, and he feels sad and depressed about 
that.  But he also indicated that he had "learned to live 
with it."  And there is no indication that the VA doctor who 
made that diagnosis reviewed or considered any of the other 
pertinent evidence of record, including the opinions of the 
various other psychiatrists and psychologists who had 
concluded that the veteran does not have PTSD and that his 
depression/dysthymia also is not a residual of his military 
service, including any incident or accident in service.  In 
fact, even a VA psychiatrist who examined the veteran more 
recently, in June 1998, did not diagnose PTSD or causally 
relate the depression (depressive disorder) to his military 
service, or to any of his service-connected disabilities.  
And that VA psychiatrist pointed out that his opinion agreed 
with that of another VA psychiatrist who had earlier examined 
the veteran in July 1993, as well as a clinical psychologist 
who had examined him around that same time, in August 1993.

The Board finds the several opinions of the psychiatrists and 
psychologists who did not diagnose PTSD or causally relate 
the depression/dysthymia to service (and specifically, to the 
accident in service) to be far more probative and credible 
than the lone August 1997 opinion of the other VA doctor to 
the contrary.  This is partly because that VA doctor 
apparently relied mostly, if not entirely, on the history 
recounted by the veteran, himself, concerning the incident in 
service and the aftermath, but without also considering or 
discussing any of the other pertinent medical evidence of 
record since that incident pertaining either to his symptoms, 
treatment, or the varying diagnoses during the years since 
service.  And a diagnosis and its relationship to service is 
only as good and credible as the history on which it is 
predicated.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
Conversely, most of the psychiatrists and psychologists who 
concluded against the claim reviewed and considered all of 
the pertinent medical and other evidence of record prior to 
forming their opinions.  And they also provided an 
explanation of their opinions, whereas the VA doctor who 
concluded in favor of the veteran's claim unfortunately did 
not.

In deciding whether the veteran has PTSD related to his 
service in the military, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, when to 
accept certain medical opinions over others.  See Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  That responsibility is 
particularly difficult when, as in this appeal, there are 
diverging medical opinions.  And at the same time, the Board 
is ever mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  But in 
this case there are, for the reasons discussed above.
Thus, after careful consideration of all of the evidence, the 
Board finds that the preponderance of it is against the claim 
and does not show that the veteran has PTSD related to an 
incident of service, including the motor vehicle accident.  
And as a layman, he does not have the medical competence 
necessary to establish such a relationship, himself.  
See Espiritu, at 494-95.  Moreover, as the preponderance of 
the evidence is against his claim, the benefit-of-the-doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Alemany, 9 Vet. App at 519.

III.  Entitlement to Increased (Extra-schedular) Ratings for 
Pharyngeal Neuralgia and Residuals of a Closed Head Injury 
with Post-Concussion Syndrome and Headaches, Each Currently 
Evaluated as 10 Percent Disabling

Service connection is currently in effect for residuals of a 
fracture of the mid-shaft of the left humerus, rated as 
70 percent disabling, for residuals of a closed head injury 
with post-concussion syndrome and headaches, rated as 
10 percent disabling, and for pharyngeal neuralgia, also 
rated as 10 percent disabling.  And the combined rating for 
the service-connected disabilities is 80 percent.  The 
veteran also has a TDIU.

VA and private medical records, including documents received 
with the SSA records in the 1990's, show the veteran was 
treated and evaluated for various conditions-including his 
service-connected disabilities.  But the dispositive issue 
when addressing claims for extra-schedular ratings is whether 
the case presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards-considering such factors as 
whether there has been marked interference with employment 
(i.e., beyond that contemplated in the ratings currently 
assigned) or frequent periods of hospitalization to warrant 
referring the case to the Director of Compensation 
and Pension Service.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran underwent a VA neurological evaluation in July 
1993.  And his cranial nerves were intact.  He also had fair 
tongue movement, bilaterally, without any atrophy.  There 
were, however, signs of some diffused tremulousness of the 
outstretched hands and some fasciculations of the facial 
muscles.  The diagnoses were status post severe head injury 
with post-concussion syndrome, and chronic recurrent pain 
consistent with loss of pharyngeal neuralgia related to the 
first diagnosis.  It also was noted that he had 
characteristics that were similar to cluster cephalalgia.

The veteran testified during his hearing in May 1996 that the 
service-connected disabilities at issue were far more severe 
than currently rated.

The SSA determined in February 1997 that the veteran was 
entitled to disability benefits and/or supplemental security 
income from that agency beginning in January 1997 due to 
"severe" impairment caused by the residuals of a 
compression fracture of the thoracic segment of his spine, 
with chronic back pain and spasms, and due to cervical 
radiculopathy and cramping syndrome.  But there was no 
mention that he was disabled or unemployable as a result of 
any of the residuals (including the headaches) associated 
with his service-connected closed head injury or the 
pharyngeal neuralgia.

A private neurologist examined the veteran later that year, 
in September 1997.  And there were no signs of significant 
neurological deficits or related dysfunction.  However, after 
diagnosing post-traumatic headaches, the neurologist 
indicated that "it sound[ed] as though" the veteran had 
been tried on multiple medications for many years to control 
his headaches and that, "from what he [had] told [him]," 
he was clearly disabled from working due to his severe 
refractory headaches.  The neurologist went on to note that, 
in his judgment, "there was no way the veteran could hold 
down any type of job with his history of headaches."

The veteran subsequently underwent a VA neurological 
examination in June 1998.  And clinically, there essentially 
was no evidence of a neurologic defect or related 
dysfunction-except for a left lid ptosis that the examiner 
indicated perhaps was related to a surgical procedure the 
veteran had undergone to relieve his headaches.  The examiner 
also indicated in his diagnosis that the veteran had 
experienced the headaches for 39 years since being knocked 
unconscious in the jeep accident in service, but that the 
actual cause of his headaches was still unknown.  The 
examiner subsequently submitted an addendum to that 
evaluation in July 1998 clarifying that he had not found 
significant objective clinical evidence while examining the 
veteran to correlate with his subjective complaints of 
headaches, that his left lid ptosis was not likely related to 
the headaches, and that there was not a well-substantiated 
organic basis (such as signs of obvious atrophy, sensory loss 
or weakness) to actually support a diagnosis of pharyngeal 
neuralgia-although another doctor who had examined the 
veteran about one year earlier had determined otherwise.

In his September 1999 application for a TDIU, the veteran 
indicated that he had last worked on a full-time basis in 
1988.  He also indicated that, while working, he could not 
remember what he was supposed to be doing, that he was 
embarrassed when he experienced headaches and panic attacks, 
and that he could not keep up with his workload due to the 
severity of his left arm disability and manifestations of his 
psychiatric condition.

Although the private neurologist who examined the veteran in 
September 1997 concluded that he was unemployable as a result 
of the severity of his headaches, which are service 
connected, there is more probative evidence of record 
indicating this is not actually the case, so the claims for 
greater compensation on an
extra-schedular basis must be denied.

The Board does not dispute the fact that the veteran is 
currently totally disabled and unemployable.  Indeed, he is 
currently receiving compensation from VA at the maximum rate 
due to his entitlement to a TDIU.  But that determination was 
not based on the functional impairment that he has as a 
result of his closed head injury, including the headaches 
associated with it, or due to the pharyngeal neuralgia 
either.  Rather, the determination of his entitlement to a 
TDIU was based primarily on the results of a July 1999 VA 
medical examination showing that he cannot work due to the 
severity of his service-connected left arm disability-and 
specifically, the extent of his nerve and tendon damage as a 
residual of the fracture of the mid-shaft of his left 
humerus.  Consequently, the functional impairment that he has 
attributable to the left arm disability cannot, in turn, be 
considered in determining whether he is entitled to extra-
schedular ratings for his closed head injury (with headaches) 
and the pharyngeal neuralgia-particularly where, as there, 
the VA neurologist who examined the veteran in June 1998, and 
who submitted the addendum statement in July 1998, has even 
suggested that the veteran may not actually have pharyngeal 
neuralgia and that there is no significant neurologic or 
other impairment attributable to his headaches.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181 (1998).

It also is significant that the SSA did not base its 
determination of disability and unemployability on impairment 
due to the closed head injury (with headaches) or the 
pharyngeal neuralgia.  Rather, the SSA also concluded that 
the veteran was unemployable as a result of other, unrelated 
conditions, and the SSA's decision, in turn, was based on 
medical opinions of various doctors who had examined and 
evaluated him since service.  Therefore, the occupational 
impairment cited by the SSA as a basis for granting 
disability benefits cannot, in turn, be considered in the 
veteran's appeal for higher compensation on an extra-
schedular basis for his closed head injury (with headaches) 
and the pharyngeal neuralgia.  And although he apparently no 
longer has problems with alcohol abuse and dependence, the 
clinical psychologist who examined him in August 1993 
determined nonetheless that his past addiction to this 
substance was probably the most significant factor (had a 
"widespread impact") in his inability to keep himself 
comfortable, to maintain relationships, and most importantly 
in his current appeal to "function adequately in work 
settings."  The clinical psychologist also made particular 
note of how the veteran's psychiatric impairment had 
adversely affected his life and ability to work.  And the VA 
psychiatrist who had examined him in July 1993 had similar 
impressions, so, although the addiction apparently is no 
longer the reason for his unemployability (since he is in a 
successful recovery), it still shows that his past problems 
with maintaining employment, including during times 
contemporaneous to when he reportedly last worked (i.e., 
1988), were not due to the closed head injury (with 
headaches) or the pharyngeal neuralgia.  And, moreover, 
neither his psychiatric impairment nor the past alcohol 
addiction is a service-connected disability, much less 
related to the closed head injury (with headaches) or the 
pharyngeal neuralgia.  Thus, just as alluded to above, 
any occupational impairment attributable to these nonservice-
connected conditions cannot, in turn, be considered in 
determining entitlement to higher compensation on an extra-
schedular basis for the conditions at issue-namely, the 
closed head injury (with headaches) and the pharyngeal 
neuralgia.  See Mittleider, supra.

There is legitimate reason in this instance to discount the 
probative value of the favorable opinion of the private 
neurologist who examined the veteran in September 1997 
because that neurologist all but acknowledged in rendering 
his opinion that it was based virtually entirely on the 
veteran's self-reported allegations (note, particularly, the 
use of the language "from what he has told me").  That, 
in and of itself, suggest that the private neurologist did 
not review or consider any of the other pertinent evidence in 
this case.  But the neurologist also used other cautionary 
language that was equally suspect in this regard when he 
stated that "[i]t sounds as though," again referring to 
information solely provided by the veteran, himself, and not 
based on an objective longitudinal review of the evidence or 
record as a whole.  Consequently, the Board finds that the 
opinions of the various other doctors against the claim, 
which were much more comprehensive in this regard, are 
therefore far more probative.  See Reonal, Schoolman, etc., 
cited above.

There also is no indication the veteran has been frequently 
hospitalized for treatment of the closed head injury (with 
headaches) or the pharyngeal neuralgia, although, admittedly, 
the headaches have required ongoing outpatient treatment with 
medication.  But that is not a basis for assigning an extra-
schedular evaluation.

Since the pertinent evidence, in its entirety, shows the 
veteran has several other, unrelated conditions (both 
service-connected and not) that are the reason for his 
total disability and unemployability, there is no legal basis 
for assigning an increased rate of compensation on an extra-
schedular basis for the closed head injury (with post-
concussion syndrome and headaches) or the pharyngeal 
neuralgia.  This case does not present such an exceptional or 
unusual disability picture concerning these conditions as to 
render impractical the application of the regular schedular 
standards and warrant assigning higher ratings on these 
grounds.  And since the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.



ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder other than PTSD is denied.

Service connection for PTSD is denied.

The claims for extra-schedular ratings for the closed head 
injury with post-concussion syndrome and headaches and for 
pharyngeal neuralgia are denied.


REMAND

In April 2000, the RO granted a TDIU effective from January 
11, 1999.  But the veteran subsequently indicated in a 
statement submitted later in April 2000 that he wanted an 
earlier effective date.  His statement satisfies the 
requirements for a timely Notice of Disagreement (NOD).  See 
38 C.F.R. §§ 20.201, 20.300.  And the RO has not had an 
opportunity to provide him a Statement of the Case (SOC) 
concerning this issue.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, this claim must be remanded, and not referred, to 
the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  He also must be 
given an opportunity to perfect an appeal on this issue by 
submitting a timely Substantive Appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. §§ 20.202, 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305, 20.306.  The Board 
does not have jurisdiction to further address this issue 
unless and until such time.  38 C.F.R. § 20.200; Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this claim hereby is REMANDED to the RO for the 
following development:

The RO should provide the veteran and his 
representative an appropriate Statement 
of the Case (SOC) concerning the issue of 
whether he is entitled to an effective 
date earlier than January 11, 1999, for 
the award of a TDIU.  He also should be 
advised that he must thereafter submit a 
timely Substantive Appeal in order to 
perfect an appeal on this issue and 
obtain further appellate consideration by 
the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 


- 19 -


